DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the RCE filed on March 15, 2021.
 Claims 23, 25 and 27 are cancelled. Claims 28 and 29 are newly added. Claims 1-22, 24, 26 and 28-29 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Van Loy and Lily Zhang on 5/21/2021.
The application has been amended as follows: 
(Currently Amended) A method comprising:
processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity [[a]] non-linear differences computer-numerically-controlled and the workpiece, the one or more , the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed; 
creating, by a remote server, a mapping relationship mapping pixels locations pixels locations differences; 
generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image the workpiece; and
providing the machine file or motion plan for use by the computer-numerically-controlled 
(Previously Presented) The method of claim 1, wherein the computer-numerically-controlled machine includes at least one tool configured to deliver the electromagnetic energy to the workpiece positioned on the material bed.
(Currently Amended) The method of claim 1, wherein the one or more physical parameters of the computer-numerically-controlled machine the shape of 

mapping, based at least on the mapping relationship, a pixel coordinate corresponding to [[the]] a pixel in the one or more images to a location coordinate corresponding to [[the]] a location within the computer-numerically-controlled machine;
converting an instruction corresponding to the pixel coordinate to [[the]] one or more commands for execution at the location, the conversion based at least on the mapping of the pixel coordinate in the one or more images to the location coordinate in the computer-numerically-controlled machine; and
executing the one or more commands as part of the machine file and/or the motion plan for the computer-numerically-controlled machine.
(Currently Amended) The method of claim 1, wherein the calibrating the pixels to the corresponding physical locations comprises at least one of: de-warping the one or more images, de-distorting the one or more images, color adjusting the one or more images, measuring a thickness of the workpiece, correcting for a variable alignment between a position of a source of electromagnetic energy and a location where electromagnetic energy is emitted, correcting for surface topography, and correcting for capturing a side view of the workpiece having a thickness that is viewed from the camera.
(Currently Amended) The method of claim 1, wherein the preview image comprises pixels locations 
(Currently Amended) The method of claim 1, further comprising:
capturing a first image with the 

(Original) The method of claim 7, further comprising:
determining a location of the second camera based at least on the first image and/or the second image.
(Currently Amended) The method of claim 1, wherein the creation of the mapping relationship further comprises compensating for a deviation between a source of the electromagnetic energy within the computer-numerically-controlled machine and a 
(Previously Presented) The method of claim 1, wherein the one or more images include one or more unique patterns from a calibration tool that includes a plurality of unique patterns, and wherein the mapping relationship is created based at least on a location of the one or more unique patterns within the calibration tool. 
(Currently Amended) A system comprising: 
at least one data processor; and
at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:
 processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity [[a]] non-linear differences computer-numerically-controlled and the workpiece, the one or more images being captured with , the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed; 
creating, by a remote server, a mapping relationship mapping pixels locations pixels locations differences; 
generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image the workpiece; and
providing the machine file or motion plan for use by the computer-numerically-controlled 
(Previously Presented) The system of claim 11, wherein the computer-numerically-controlled machine includes at least one tool configured to deliver the electromagnetic energy to the workpiece positioned on the material bed.
(Currently Amended) The system of claim 11, wherein the one or more physical parameters of the computer-numerically-controlled machine the shape of 
wherein the operations further comprise:
mapping, based at least on the mapping relationship, a pixel coordinate corresponding to [[the]] a pixel in the one or more images to a location coordinate corresponding to [[the]] a location within the computer-numerically-controlled machine;
converting an instruction corresponding to the pixel coordinate to [[the]] one or more commands for execution at the location, the conversion based at least on the mapping of the pixel coordinate in the one or more images to the location coordinate in the computer-numerically-controlled machine; and
executing the one or more commands as part of the machine file and/or the motion plan for the computer-numerically-controlled machine.
(Currently Amended) The system of claim 11, wherein the calibrating the pixels to the corresponding physical locations comprises at least one of: de-warping the one or more images, de-distorting the one or more images, color adjusting the one or more images, measuring a thickness of the workpiece, correcting for a variable alignment between a position of a source of electromagnetic energy and a location where electromagnetic energy is emitted, correcting for surface topography, and correcting for capturing a side view of the workpiece having a thickness that is viewed from the camera.
(Currently Amended) The system of claim 11, wherein the preview image comprises pixels locations 
wherein the operations further comprise:
capturing a first image with the 
directing, based at least in part on the first image, a second camera to capture a second image.
(Currently Amended) The system of claim 11, wherein the creation of the mapping relationship further comprises compensating for a deviation between a source of the electromagnetic energy within the computer-numerically-controlled machine and a 
(Previously Presented) The system of claim 11, wherein the one or more images include one or more unique patterns from a calibration tool that includes a plurality of unique patterns, and wherein the mapping relationship is created based at least on a location of the one or more unique patterns within the calibration tool.
(Currently Amended) A non-transitory computer medium including program code which, when executed by at least one data processor, cause operations comprising: 
processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity [[a]] non-linear differences computer-numerically-controlled and the workpiece, the one or more images being captured with , the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed; 
creating, by a remote server, a mapping relationship mapping pixels locations pixels locations differences; 
generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image the workpiece; and
providing the machine file or motion plan for use by the computer-numerically-controlled 
(Currently Amended) The method of claim 1, wherein the one or more images include a component of the computer-numerically-controlled machine, wherein the mapping relationship is created based at least on a first image of the component at a first location within the computer-numerically-controlled machine and a second image of the component at a second location within the computer-numerically-controlled machine, and wherein the second image is captured subsequent to moving the component 
(Previously Presented) The method of claim 21, wherein the creating of the mapping relationship includes determining a distance traveled by the component in order for the component to reach a predetermined location within the computer-numerically-controlled machine. 

(Previously Presented) The method of claim 1, wherein the mapping relationship created for the computer-numerically-controlled machine is different than a mapping relationship created for another computer-numerically-controlled machine.
(Canceled)  
(Currently Amended) The method of claim 1, wherein the one or more images include a plurality of images taken at different positions and/or angles and/or a plurality of images taken in different lighting conditions.
(Canceled)
(New) The method of claim 1, wherein the one or more physical parameters of the computer-numerically-controlled machine comprise lighting conditions within a housing of the computer-numerically-controlled machine. 
	29. 	(New) The system of claim 11, wherein the one or more physical parameters of the computer-numerically-controlled machine comprise lighting conditions within a housing of the computer-numerically-controlled machine.

Reason For Allowance
Applicant added to the independent claims additional limitations “… the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed” and “creating, by a remote server, a mapping relationship mapping pixels ….”. No prior arts have been found to, individually or in combination, teach these 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115